           Case 2:19-cv-05217-SRB Document 105 Filed 05/03/21 Page 1 of 2




1
2
3
4
5
6                        IN THE UNITED STATES DISTRICT COURT

7                                FOR THE DISTRICT OF ARIZONA

8
     C.M., on her own behalf and on behalf of                Case No. 2:19-cv-05217-SRB
9
     her minor child, B.M.; L.G., on her own                            ORDER
10   behalf and on behalf of her minor child,
     B.G.; M.R., on her own behalf and on
11   behalf of her minor child, J.R.; O.A. on her
     own behalf and on behalf of her minor
12   child, L.A.; and V.C., on her own behalf
     and on behalf of her minor child, G.A.,
13
                   Plaintiffs,
14
             v.
15
     United States of America,
16
                    Defendant.
17
18          The Court having reviewed the parties’ second stipulated motion to hold this action
19   in abeyance (Doc. 104),
20
            IT IS HEREBY ORDERED that an abeyance of this action is GRANTED as follows:
21
            This action is to be held in abeyance for an additional period of thirty (30) days, until
22
     June 2, 2021, at which time the parties will advise the Court whether an additional abeyance
23
24   ...
25
     ...
26
     ...
27
28   ...
          Case 2:19-cv-05217-SRB Document 105 Filed 05/03/21 Page 2 of 2




1    is sought or, if not, all existing deadlines will be extended by an additional thirty (30) days,
2    for a total of forty-four (44) days from existing deadlines.
3
4
5                  Dated this 3rd day of May, 2021.

6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                   2
